Campbell, J.,
delivered the opinion of the court.
This case was made to turn in the court below on the fact that there had not been a return or offer to return to Huckabay the note, he says he gave for the mule. It is very doubtful whether a note was given, and if it was, it was the note of Huckabay, which would be rendered valueless by the rescission of the contract of sale out of which it arose, and the failure to return this worthless paper was not an answer to the claim of the right to rescind the sale. This erroneous view caused erroneous action on the instructions on both sides, and without further specification of error,

We reverse the judgment and remand the cause for a nem trial.